Citation Nr: 0534447	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  02-20 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for fungal infection of 
the feet.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1971 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in December 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As noted above, this matter was previously before the Board 
and was remanded in December 2003.  The December 2003 remand 
directed the RO to contact the Social Security Administration 
(SSA) and obtain the records pertaining to the veteran's 
disability benefits.  The Board notes that the RO sent an 
initial request to the SSA in February 2004 but did not send 
any follow-up requests and did not receive a response from 
SSA indicating either that any further requests for the 
records would be futile or that the records did not exist.  
38 C.F.R. §3.159(c)(2) states VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency unless the records sought do not exist 
or the record indicates that further efforts to obtain those 
records would be futile.  The Board does not believe that the 
RO's efforts comply with the requirements of 38 C.F.R. 
§ 3.159(c)(2) and believes that, therefore, a remand is 
necessary to make additional inquiries with the SSA regarding 
the veteran's records.

Additionally, the Board notes that the December 2003 remand 
instructed the RO to make arrangements for the veteran to 
undergo a VA examination to ascertain the nature and etiology 
of any skin disorders of the feet.  The Board notes that the 
RO did arrange for the veteran to undergo a VA examination in 
March 2004 and that the examination report reflects that the 
veteran was diagnosed with tinea pedis and onychomycosis of 
his feet.  Unfortunately, the examiner did not provide an 
etiology opinion regarding these disorders of the feet.  As 
such, the prior examination was not in compliance with the 
December 2003 remand instructions.  In Stegall v. West, 11 
Vet. App. 268 (1998), the United States Court of Appeals for 
Veterans Claims (Court) held that a remand by the Board 
confers, as a matter of law, the right to compliance with the 
remand's instructions.  Therefore, remand is also necessary 
for compliance with the previous request.

Finally, the Board notes that the veteran had partially 
identified two individuals who allegedly served with him in 
his unit and who allegedly witnessed at least one incident of 
alleged discrimination suffered by the veteran.  The Board 
acknowledges the RO's attempts to assist the veteran in 
locating these two individuals in order to attempt to obtain 
statements from them.  Nevertheless, in light of the need to 
remand these matters for the reasons listed above, the Board 
believes that the RO should make an additional attempt to 
assist the veteran in locating these two individuals.  
However, the Board stresses to the veteran that "the duty to 
assist is not always a one-way street."  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  The veteran must be able to 
furnish sufficient identifying information to allow the RO to 
attempt to locate them.  Moreover, any action by the RO based 
on sufficient identifying data furnished by the veteran must 
ensure the privacy of any identified individuals. 

Accordingly, the issue is hereby REMANDED to the RO for the 
following actions:

1.  The SSA should be requested to 
furnish copies of any and all 
administrative and medical records 
related to any application for disability 
benefits filed by the veteran.  The RO 
should comply with the provisions of 
38 C.F.R. § 3.159(c)(2) in making this 
request.

2.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his dermatologic 
disorders of the feet.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination, with 
particular emphasis on the March 2004 VA 
examination report diagnosing the veteran 
with tinea pedis and onychomycosis of the 
feet.  All indicated special studies and 
tests should be accomplished.  After 
reviewing the record and examining the 
veteran, the examiner should provide an 
opinion as to whether any current 
dermatologic disability of the foot found 
on examination is at least as likely as 
not (a 50% or higher degree of 
probability) etiologically related to the 
veteran's active duty service.  A 
detailed rationale should be provided for 
all opinions.

3.  The RO should again contact the 
veteran and request the full names and 
any other identifying information 
regarding "Jerry Brown" and "Mr. 
Clayton."  If the veteran is able to 
furnish sufficient information, then the 
RO should attempt to determine if the 
addresses of either or both of these 
individuals are listed within the VA 
benefits system.  If so, the RO should 
send an appropriate letter to said 
individual(s) informing them that the 
veteran is attempting to contact them 
regarding a VA benefits claims and they 
should be asked to indicate whether or 
not they would consent to VA disclosing 
their addressees and/or phone numbers to 
the veteran so that he can contact them 
to solicit their statements in support of 
his claim.  The RO should take 
appropriate steps to ensure the privacy 
of any such individuals located by the RO 
and to prevent disclosure of their 
addresses and phone numbers if they do 
not wish to become involved with the 
appeal.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any issue remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


